Title: From George Washington to Major General Israel Putnam, 11 August 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Camp in Bucks County [Pa.] 11th Augt 1777.

I recd yours of the 8th instant at this place. I was upon the march with the Army to recross the Delaware upon a supposition that the Fleet had certainly gone to the Eastward, but I was last Night overtaken by an Express from Philada with an account that they had been seen on the 7th instant off Sinepuxent Inlet about 16 Leagues to the Southward of the Capes of Delaware. Upon this I have halted for further intelligence—Under the present Situation of Affairs, I can give you no better direction than to remain at your post and collect all the force that you possibly can, the Season of the Year is to be sure inconvenient for the Militia to be out, but the necessity of the Case requires that as many as possibly can must be retained in service, for if Genl Burgoine persists in his advance upon our Northern Army we must afford them support or suffer him to make himself Master of all the Country above. My last letter to you directed you to consider well whether you could spare the two New York Regiments to Genl Schuylers Army—If Genl Clinton is left upon York Island with the number of Men you mention, it is undoubtedly for some other Reason than merely to keep the post. It is probably to attack you below while Burgoine comes down upon you. It is a matter of great consequence to ascertain that fact. Deserters and people of that Class always speak of Numbers from report, indeed scarce any persons can form a judgment except they see the Troops

paraded and can count their divisions. But if you can by any means obtain a list of the Regiments left upon the Island, we can compute the Number of Men within a few hundreds over or under. I beg you will use every method to come at a knowledge of this. Let your Spies be also very particular in their Enquiry whether Genl Clinton is actually upon the Island, for an Officer of his Rank and military Estimation would scarcely be left to keep Garrison only. It has been reported that there was a collection of Waggons and Horses making at Kingsbridge, if so, it can be for no purpose but to move out; and this therefore is another fact of which you should endeavour to know the truth. Till you are fully satisfyed in the above particulars, I think you should upon no account keep any more than light parties down towards King’s Bridge, for if there is any design against your post from that Quarter, they might by a sudden embarkation and a favourable Wind get between you and the Mountains should you fall down with any considerable Body. I am glad to hear that Govr Clinton has determined to resume the command of Fort Montgomery, for there cannot be a proper Man upon every Account.
